Citation Nr: 1339807	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  06-17 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for left shoulder dislocation residuals, currently evaluated as 20 percent disabling prior to February 16, 2010, and 30 percent disabling from February 16, 2010, to the present.

2.  Entitlement to an effective date prior to February 16, 2010, for the grant of a 30 percent rating for left shoulder dislocation residuals.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for gout.

5.  Entitlement to service connection for a bilateral wrist condition.

6.  Entitlement to service connection for a bilateral ankle condition.

7.  Entitlement to service connection for a left leg condition.

8.  Entitlement to service connection for burn scars on the arms.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board remanded these claims in September 2011 so the Veteran may be rescheduled for a Travel Board hearing.  He was initially scheduled for a hearing in October 2010, however, prior to that hearing the Veteran indicated he had automobile issues and would be unable to attend.  He was rescheduled for May 2011, but he again failed to report. In a statement received in June 2011, the Veteran again requested to be rescheduled on the basis he missed his May 2011 hearing because he was diagnosed with prostate cancer.  Consequently, the Veteran was rescheduled for a hearing in January 2013, but he again failed to report. Accordingly, the Board is proceeding as though he withdrew this hearing request because the Veteran neither filed for another postponement of his hearing nor provided documentation showing good cause for his failure to appear.  38 C.F.R. § 20.704(d) (2013).

For the reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In its March 2013 remand, the Board noted that although the Veteran had provided a VA Form 21-4142, authorizing VA to obtain private treatment records from Waycross Orthopedics, in January 2006, the record did not reflect those records had been requested, and they remained outstanding.  

To that end, the Board directed that the RO obtain those records on remand.  In a July 2013 letter, the RO asked the Veteran to "[p]lease provide sufficient information, and if necessary, authorization, to enable [us] to obtain any additional evidence pertinent to the claims on appeal, Specifically (sic)from the private physical therapy, as well as any pertinent VA treatment records dated since November 2009."  Although no response was received from the Veteran, the Board finds that this letter was not sufficiently specific; meaning, it was not clearly stated to the Veteran that the records he had previously authorized VA to obtain from Waycross Orthopedics were not already of record, and that he needed to re-authorize VA to obtain those records.  Especially being that the Veteran's claims file has been rebuilt, such that any known and outstanding treatment records would shed greater light on the history of the Veteran's disabilities, remand is required so that an additional duty-to-assist letter may be sent, and the outstanding private treatment records be obtained.  

Additionally, in a March 2010 rating decision, the RO increased the rating assigned to the Veteran's left shoulder dislocation residual disability to 30 percent disabling, effective February 16, 2010.  In March 2010, the Veteran notified VA of his disagreement with the effective date assigned for the grant of a 30 percent rating.  This constitutes a notice of disagreement with the effective date of the 30 percent rating as assigned by February 2010 rating decision.  The record also does not indicate that a Statement of the Case has been issued.  The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is required so that the Veteran may be issued a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The underlying increased rating claim must also be remanded as the two issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the appeal is REMANDED for the following action:

1.  Send the Veteran a letter asking him to authorize VA to procure all outstanding, relevant treatment records from Waycross Orthopedics.  After obtaining authorization from the Veteran, obtain all outstanding records from Waycross Orthopedics.  Document all attempts to secure this evidence in the claims file.  If the records cannot be obtained, the RO should notify the Veteran as to the unavailable records, and explain the efforts taken to obtain them.  Give the Veteran an opportunity to respond.

2.  Issue a Statement of the Case, and notify the Veteran of his appellate rights, with respect to the issue of to an effective date prior to February 16, 2010, for the assignment of a 30 percent rating for left shoulder dislocation residuals.  38 C.F.R. § 19.26 (2013).  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed as to the March 2010 rating decision assigning that effective date.  38 C.F.R. § 20.202 (2013).  

3.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
M. G. MAZZUCCHELLI 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


